Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 13-2356

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

              FRANCISCO SANTIAGO-SERRANO, a/k/a MALLUCA,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]


                                    Before

                    Thompson, Kayatta, and Barron,
                            Circuit Judges.


     Michael R. Hasse on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney (Appellate Chief), and
Thomas F. Klumper, Assistant United States Attorney, on brief for
appellee.



                             January 23, 2015
            THOMPSON, Circuit Judge.           After entering into a plea

agreement with a pledge that prosecutors would propose a sentence

range of 168 to 210 months, Francisco Santiago-Serrano pled guilty

to carrying and using a firearm in relation to a drug offense.                   See

18 U.S.C. § 924(c)(1)(A).         The district court, however, imposed a

360-month prison sentence — a term Santiago-Serrano now says is

both    procedurally    and    substantively       unreasonable.         We   review

preserved arguments for abuse of discretion and unpreserved ones

for plain error.       See, e.g., United States v. Tavares, 705 F.3d 4,

24 (1st Cir. 2013).           And having studied the record — the plea

agreement, the unobjected-to pre-sentence investigation report

("PSI    report"),     the    transcripts     of    the    change-of-plea        and

sentencing hearings, etc. — as well as the law books, we conclude

that this is a sure-shot win for the government.                   So we affirm,

with these brief comments.

            On the procedural-reasonableness issue:

            1. For the first time on appeal, Santiago-Serrano claims

the district court neither sufficiently considered the factors

listed in 18 U.S.C. § 3553(a), nor adequately considered the

mitigating factors favoring a lower sentence, nor satisfactorily

explained its sentencing rationale.           We think the opposite.

            Yes,   a    sentencing    court    must       ponder   the    relevant

§ 3553(a) factors.       But the court "need not give each factor equal

billing."     United States v. Denson, 689 F.3d 21, 28 (1st Cir.


                                      -2-
2012).   Moving from the general to the specific, the court here

gave individualized attention to Santiago-Serrano's case.              The

court heard defense counsel's pitch for leniency and Santiago-

Serrano's allocution.       And the court then touched on a number of

§ 3553(a) factors relevant to his situation.            For example, the

court noted the seriousness of his crime — the plea agreement's

admitted-to facts showed that for years he was "the main leader" of

a drug conspiracy, "a drug point owner," the receiver of drug

"proceeds,"    and    a   gun-carrying    "enforcer."    The   court   also

highlighted his prior run-ins with the law — including his earlier

local drug conviction and his still-pending local first-degree-

murder charge.       And the court talked — at least inferentially —

about the need to deter and protect others.             Maybe the court's

sentencing explanation was a tad brief.          But "brevity" does not

necessarily    mean    "inattention."      United   States   v.   Turbides-

Leonardo, 468 F.3d 34, 42 (1st Cir. 2006).          And any holes in the

court's reasoning can be plugged by "comparing what was argued by

the parties or contained in the [PSI report] with what the [court]

did." United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir.

2006) (en banc).

          No plain error.

          2.     Relatedly, Santiago-Serrano blasts the court for

harping on the perceived problems with Puerto Rico's justice

systems — including the supposedly lenient way courts there handled


                                    -3-
his past criminal scrapes — and on how drug and gun crimes are the

scourge   of      his    community.         But   such    considerations     are    not

improper,      provided        the    court    still     pays   attention    to     the

particulars of the offender's case.                See United States v. Flores-

Machicote, 706 F.3d 16, 24 (1st Cir. 2013); see also United States

v. Narváez-Soto, No. 13-1963, 2014 WL 6790763, *3 (1st Cir. Dec. 3,

2014).      And    the       record   reflects    that    the   court   heeded     this

directive.

             No abuse of discretion.

             3. Santiago-Serrano complains that the sentencing record

left the leadership issue "unresolved."                   The problem for him is

that he signed a plea agreement admitting (among other things) that

he "was the main leader of the drug trafficking organization" — not

to mention "a drug point owner" and "enforcer" for the syndicate.

Which is more than enough to support the court's leadership

conclusion.       For completeness's sake — and at the risk of overkill

— we also note that during the change-of-plea hearing the court

spotlighted for Santiago-Serrano how the plea agreement's fact

statement      said     he    had     a   leadership     position   with    the    drug

enterprise.       "Is that what happened, sir?" the court asked him.

"Yes," he said.

             No abuse of discretion.

             4.    We disagree with Santiago-Serrano's suggestion made

here — but not below — that the court was bound by the plea


                                            -4-
agreement's recommended 168-to-210-month sentencing range.     After

all, a court is not typically required to blindly follow the

parties' recommended sentence.     See, e.g., Flores-Machicote, 706
F.3d at 19-20. We say "typically" because "a so-called C-type plea

agreement" lets "the parties . . . bind the district court to a

pre-agreed sentence if the court accepts the plea."    United States

v. Rivera-Martínez, 665 F.3d 344, 345 (1st Cir. 2011). This is not

the case here, however, as the plea agreement indicated and as the

judge explained during the change-of-plea hearing.1

          No plain error.

          5.   Santiago-Serrano débuts a number of arguments here

based on chapter 4 of the federal sentencing guidelines. He points

out, for example, that U.S.S.G. § 4A1.2(e)(1) says a crime counts

toward a defendant's criminal-history score only if it resulted in

his imprisonment "during any part" of the 15 years preceding the

the start of the present offense.      And he insists that the court

incorrectly counted one of his crimes based on this formula.     But

his claim is a nonstarter. For cases like ours, as the unobjected-

to PSI report notes, another provision — U.S.S.G. § 2K2.4(b) —

tells courts that chapter 4 does not         apply when calculating

sentences for § 924(c) offenses.    And nothing shows that the court




     1
       The parties negotiated the plea agreement pursuant to Fed.
R. Crim. P. 11(c)(1)(B), not (C).

                                 -5-
applied   chapter      4   here.        All   of   this   ultimately    undermines

Santiago-Serrano's chapter-4-based arguments.2

             No plain error.

             Turning       now     to     the      question    of       substantive

reasonableness:

             1.   Santiago-Serrano thinks the sentence of 360 months —

30 years — is too harsh.         Reduced to its essentials, the statute of

conviction    provides      that    anyone      who   possesses     a   firearm   in

furtherance of a drug-trafficking crime "shall, in addition to the

punishment provided for such . . . drug trafficking crime . . . be

sentenced to a term of imprisonment of not less than 5 years."                    18

U.S.C. § 924(c)(1)(A)(i).          The maximum penalty is life in prison.3

See, e.g., United States v. Ortiz-García, 665 F.3d 279, 285 (1st



     2
       A quick aside. The court said at the plea hearing and at
sentencing that this is "a non-guideline case," that "the
guidelines tell me not to use the guidelines," and that the
"guidelines will not play a part" in sentencing for § 924(c). But
the guidelines do contain a recommended sentence for a § 924(c)
conviction — they recommend the statutory minimum. See U.S.S.G.
§ 2K2.4(b); United States v. Millán-Issac, 749 F.3d 57, 67 (1st
Cir. 2014). Here, that is 5 years. See 18 U.S.C. § 924(c). One
could argue from this that the court might have committed a
procedural error in failing to calculate the guideline range. See
Tavares, 705 F.3d at 25.     But we need not tackle that issue,
because Santiago-Serrano did not raise that argument below or here,
which means it is waived. See, e.g., United States v. Sacko, 247
F.3d 21, 24 (1st Cir. 2001).
     3
       The statute also declares that the prison term shall not
"run concurrently with any other" prison term imposed, including
any prison term "imposed for the . . . drug trafficking crime
during which the firearm was . . . possessed."        18 U.S.C.
§ 924(c)(1)(D)(ii).

                                          -6-
Cir. 2011).           No one doubts that the court handed out a stiff

sentence, though one that obviously is below the statutory maximum.

But   not       every    stiff    sentence   is   —    by   that   fact   alone    —

substantively unreasonable.           See, e.g., Flores-Machicote, 706 F.3d

at 25; United States v. Vargas, 560 F.3d 45, 51 (1st Cir. 2009).

What matters is whether the court's rationale was "plausible" and

whether the sentence falls "within the expansive universe" of

acceptable outcomes. United States v. King, 741 F.3d 305, 308 (1st

Cir. 2014).       And the court's sentence here passes that test.

                The court offered sufficiently compelling reasons to

justify     the    sentence.       Santiago-Serrano's       offense   conduct     is

serious     —    as     the   conspiracy's   leader,    drug-point    owner,    and

enforcer he (in the court's words) used others to "destroy[] the

very essence of what a human life is"; his criminal history is

troubling; and the deterrence and societal-protective needs are

great. Perhaps a different court would have settled on a different

sentence.       But because we cannot say that this court's decision is

outside the "wide" realm of defensible results, the sentence

stands.     See United States v. Del Valle-Rodríguez, 761 F.3d 171,

177 (1st Cir.) (adding too that "there is no perfect sentence"),

cert. denied, 135 S. Ct. 293 (2014).

                No abuse of discretion.

                Affirmed.




                                         -7-